Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00011-CV

        BEXAR COUNTY HOSPITAL DISTRICT d/b/a University Health System,
                              Appellant

                                              v.

                                     Tomas PADILLA,
                                        Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009-CI-08562
                        Honorable David A. Canales, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

       All costs are ORDERED assessed against the party who incurred them.

       SIGNED August 21, 2013.


                                               _________________________________
                                               Marialyn Barnard, Justice